     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Pioneer Navigation Ltd.,

                       Petitioner           19 Civ. 02938 (DAB)

      - against -
                                                  ECF case
 Chemical Equipment Labs, Inc.,

                       Respondent




                 RESPONDENT’S OBJECTIONS TO MAGISTRATE
                  JUDGE’S REPORT AND RECOMMENDATION




                                        LENNON MURPHY & PHILLIPS, LLC
                                        Attorneys for Respondent
                                        Chemical Equipment Labs, Inc.
                                        The GrayBar Building
                                        420 Lexington Ave., Ste. 300
                                        New York, NY 10170
                                        Tel. (212) 490-6050
                                        Fax (212) 490-6070



Keith W. Heard

Of counsel
    Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 2 of 27



                           TABLE OF CONTENTS

                                                                Page

Preliminary Statement ….…………………………………………………………………..… 1

Factual Background …..…………………………………………………………...………..… 2

The Charter Party’s Force Majeure Clause .………………………………………………... 7

The Arbitration Award ……………………………………………………………………….. 8

Arbitrator Sheinbaum’s Dissent ……………………………………………………………... 9

The Report and Recommendation ……………………………………………….………….. 11

Legal Argument ………………………………………………………………………………. 11

     POINT I

     THE MAGISTRATE JUDGE MISSTATED AND MISAPPLIED
     THE LAW ON ARBITRATORS EXCEEDING THEIR POWERS ………...…… 11

     POINT II

     THE MAGISTRATE JUDGE FAILED TO APPRECIATE THAT
     THE PANEL MAJORITY (a) ACTED IN MANIFEST DISREGARD
     OF THE CONTRACT AND OF THE LAW WHEN IT DISREGARDED
     THE PARTIES INTENTIONS, AS SET FORTH IN CLAUSE 52,
     AND (b) FAILED TO RECOGNIZE THAT THE ORDER BY THE
     VENEZUELAN GOVERNMENT WAS A CLASSIC EXAMPLE
     OF “RESTRAINT OF PRINCES.” …………………………………………………. 19

     CONCLUSION

     FOR THE REASONS SET FORTH HEREIN, THIS HONORABLE
     COURT SHOULD REJECT THE MAGISTRATE JUDGE’S REPORT
     AND RECOMMENDATION, GRANT CEL’S MOTION TO VACATE
     THE ARBITRATION AWARD AND DISMISS THE PETITION TO
     CONFIRM …………………………………………………………………………….. 25
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 3 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Pioneer Navigation Ltd.,

                          Petitioner                      19 Civ. 02938 (DAB)

       - against -
                                                                ECF case
 Chemical Equipment Labs, Inc.,

                          Respondent


              RESPONDENT’S OBJECTIONS TO MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION

    Respondent, Chemical Equipment Labs, Inc. (“CEL”), submits these Objections to the Report

and Recommendation filed by Magistrate Judge Stewart Aaron on December 11, 2019.

                                        Preliminary Statement

   Petitioner Pioneer Navigation Ltd. (“Pioneer”) filed this action on April 4, 2019 to seek

confirmation of a maritime arbitration award. On April 30th, CEL filed a Motion to Vacate the

fatally flawed award. By Order dated November 14th, Judge Batts referred the Motion to Vacate

(“ECF No. 9 and all related submissions”) to Magistrate Judge Aaron, who then filed his Report

and Recommendation (“R&R”) on December 11th. In the R&R, the Magistrate Judge

recommended that “Petition be GRANTED, that Respondent’s motion to vacate be DENIED and

that the Final Award be CONFIRMED.” R&R at 23 (ECF No. 24).

   The applicable statute, 28 U.S.C. § 636(b)(1)(A), reads as follows:

    [A] judge may designate a magistrate judge to hear and determine any pretrial matter
    pending before the court, except [certain matters not relevant here.] A judge of the
    court may reconsider any pretrial matter under this subparagraph (A) where it has
    been shown that the magistrate judge's order is clearly erroneous or contrary to law.

The statute also provides as follows:


                                                  1
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 4 of 27




    Within fourteen days after being served with a copy, any party may serve and file
    written objections to such proposed findings and recommendations as provided by
    rules of court. A judge of the court shall make a de novo determination of those
    portions of the report or specified proposed findings or recommendations to which
    objection is made. A judge of the court may accept, reject, or modify, in whole or in
    part, the findings or recommendations made by the magistrate judge. The judge may
    also receive further evidence or recommit the matter to the magistrate judge with
    instructions.

28 U.S.C. § 636(b)(1) (emphasis added).

    In addition, Rule 72(a) of the Federal Rules of Civil Procedure provides as follows:

    A party may serve and file objections to the order within 14 days after being served
    with a copy. . . . The district judge in the case must consider timely objections and
    modify or set aside any part of the order that is clearly erroneous or is contrary to
    law.

CEL files these Objections pursuant to 28 U.S.C. § 636(b)(1)(A) and F.R.Civ.P. Rule 72(a).

                                       Factual Background

    The award was issued in an arbitration that arose out of a charter party contract by which CEL

chartered the M/V GENCO OCEAN from Pioneer to carry road salt from a load port in Venezuela

to a discharge port on the U.S. East Coast. ECF No. 1-1. CEL was purchasing the salt from

Servicios & Suministros Petroleras Y Gasiferos (“SSP&G”), a Panamanian corporation. SSP&G

had arranged to buy the salt from Empresa Nacional Salinera (“ENASAL”), a unit or division of

PDVSA Industrial, which was itself a division of Petróleos de Venezuela, S.A. (“PDVSA”), the

Venezuelan state oil company. ECF No. 11-2 at ¶¶ 7 and 11 and No. 11-3, Exh. 4.

    CEL’s April 30, 2014 contract with SSP&G required SSP&G to load the road salt into CEL-

nominated vessels “in Peninsula de Araya at Puerto Sucre Port, Venezuela.” ECF No. 11-3, Exh.

4 at ¶ 5. In the contract, SSP&G “declare[d] that they have in their possession all necessary licenses

and government permits for the exportation of the salt, including:




                                                  2
      Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 5 of 27




                 • Registro mercantil (Company registration)

                 • R.I.F. (fiscal registration)

                 • Certificado de Origen del producto (certificate of origin)

                 • Contract by PDVSA Industrial (contract with salt suppliers)

Id. at 1 (Preamble).

    Over the next seven months, CEL purchased road salt and had it loaded on six different vessels

for transportation to ports in the United States, including a vessel that loaded salt and left

Venezuela less than a month before CEL and Pioneer agreed to the contract for the GENCO

OCEAN. ECF No. 11-2 at ¶ 12. Significantly, Mr. Morgan testified in a declaration CEL submitted

to the arbitrators in this matter on August 23, 2016 that “[o]n none of the vessels . . . did CEL

encounter any significant problems. Everything went well.” Id. at ¶ 5.

    On December 4, 2014, CEL entered into a maritime charter party contract with Pioneer to have

the M/V GENCO OCEAN transport 25,000 metric tons of salt in bulk from Araya, Venezuela to

a discharge port in the Wilmington, Delaware / Baltimore, Maryland range. ECF No. 1-1. In

addition to terms set forth in a “clean recap” email of December 4, 2014, the charter was otherwise

subject to the terms of CEL’s August 21, 2014 charter of the M/V UBC SALAVERRY “with

logical alterations and amendments as per this recap.” Id. at 3. By incorporating the terms of the

UBC SALAVERRY charter, the contract for the GENCO OCEAN included a provision for

arbitration in New York as well as a “Force Majeure Clause” in Clause 52. Id. at 7, 16 and 19-21.

    The GENCO OCEAN arrived at Araya the morning of December 11, 2014 and began loading

the salt cargo at 2100 hours that day. ECF No. 11-2 at ¶ 12. However, the vessel stopped loading

by order of the SENIAT, the Venezuelan Customs authorities, 1 at 1120 on December 12th and


1
 According to a Venezuelan lawyer who investigated the matter for CEL, “SENIAT is the acronym for ‘Servicio
Nacional Integrado de Administración Aduanera y Tributaria,’ which essentially translates as ‘National Integrated

                                                         3
      Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 6 of 27




loading remained suspended until December 23rd, when Customs ordered the salt loaded on

December 11-12th to be returned to the dock. Id. at ¶¶ 15, 36.

    The information CEL received about the reason for the stoppage in cargo operations quickly

became confusing. The initial indication through commercial channels was that the SENIAT had

stopped loading because it had never authorized loading and exportation of the salt. Id. at ¶¶ 16-

21. An email from the vessel’s Master the day loading was stopped referred to the absence of a

“Letter of Authorization” to load the salt, id. at ¶ 15, while an email from a cargo surveyor at the

load port said “loading operations were stopped due to shippers not [having] prepared the customs

documents.” Id. at ¶ 16 and Exh. B-18. Meanwhile, an email from the vessel’s load port agent near

the end of December 12th said “[l]oading was stopped 1120hrs due to restrictions for exporting

salt as per offical [sic] request from the custom main office.” Id. at ¶ 20.

    Late on December 12th, CEL learned from its cargo surveyor at Araya that “ENASAL people

is [sic] trying to solving this through PDVSA head offices in Caracas.” Id. at ¶ 20. Likewise, on

December 16th, the vessel’s agent in Venezuela sent an email advising that a meeting had been

scheduled between PDVSA and Customs’ “main office at caracas.” Id. at ¶ 24. In his declaration

to the arbitrators, Mr. Morgan explained that “[i]t seemed to me that, if PDVSA and Venezuelan

Customs were meeting to discuss this situation, the problem must involve something other than an

alleged failure [by the shipper, SSP&G] to have export permits in place.” 2 Id.




Service for the Administration of Customs Duties and Taxes’.” ECF No. 9, Castro declaration at ¶ 19.
2
  PDVSA is a major component of the Venezuelan economy, something that would have been well-known to the
arbitrators in this matter. As explained in Wikipedia, “[s]ince its founding on 1 January 1976 with the nationalization
of the Venezuelan oil industry, PDVSA has dominated the oil industry of Venezuela, the world's fifth largest oil
exporter.” https://en.wikipedia.org/wiki/PDVSA


                                                          4
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 7 of 27




    Unfortunately, the high-level discussions in Venezuela’s capital did not resolve the situation.

On December 22, 2014, Richard Medina, the General Manager of the SENIAT’s main office at

the port of loading, issued an order in the form of a letter reading as follows:

    WE HEREBY NOTIFY YOU THAT THIS CUSTOMS OFFICE, ACCORDING TO
    ITS EMPOWERMENT BY THE LAW OF CUSTOMS, REQUIRES THAT THE
    SALT FOR EXPORT IN BULK ON BOARD THE MV GENCO OCEAN, FLYING
    THE LIBERIAN FLAG, WHICH ARRIVED AT ARAYA ON DEC 11TH 2014, BE
    DISCHARGED WITHING THE NEXT 24 HOURS FROM THIS DATE AND
    TIME ONWARDS, SINCE LOADING OF SAID SALT WAS NOT AUTHORIZED
    BY THIS CUSTOMS OFFICE.

    YOURS FAITHFULLY

    RICHARD ANTONIO MEDINA GONZALEZ
    GENERAL MANAGER OF THE MAIN CUSTOMS OFFICE OF PUERTO
    SUCRE

ECF No. 1-2, Award at 10; ECF No. 11-2, Morgan decl. at ¶ 36 and Exh. 39.

    As a result of Mr. Medina’s Discharge Order, the salt that had been loaded on the ship was

returned to the pier. Petitioner reacted to the Customs’ order by sending a message holding CEL

liable for all expenses and damages arising out of the incident. CEL replied through its charter

party broker that “[i]n Charterers' view the situation clearly falls under the terms of the CP Force

Majeure Clause.” ECF No. 11-2, Morgan decl. at ¶ 39, Exh. B-42. CEL and Petitioner tried to

arrange agreeable alternative employment for the ship but, when that failed, CEL sent Petitioner

an email reading in part as follows:

    Charterers confirm that they will not be able to perform the current voyage due to the
    interference of the government of Venezuela.

    Charterers continue to reserve all of their rights and take the view that Charterers'
    performance is excused under the explicit language of the CP.

Id. at Exh. B-44.




                                                  5
      Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 8 of 27




                                        The Arbitration Proceedings

     There was no live testimony before the arbitrators. All of the evidence was submitted in

writing, including a detailed, 23-page declaration with 57 exhibits (largely correspondence from

the time of the event) from CEL’s president and CEO Mr. Morgan on August 23, 2016. 3 In

addition, CEL arranged for Eduardo Castro, an attorney with the law firm of Bermudez Nevett

Mezquita Ontier in Caracas, to perform a factual investigation to determine once and for all why

the Venezuelan government had intervened to prevent the salt from leaving the country on the

GENCO OCEAN. Mr. Castro’s 9-page declaration of November 17, 2017, to which was attached

six exhibits totaling an additional 68 pages, was also submitted to the arbitrators. Petitioner

submitted a declaration from one Frederik Wendelboe explaining how Petitioner calculated its

alleged damages. However, Petitioner submitted no declaration countering attorney Castro’s

account of why the Venezuelan government blocked the cargo from leaving the country. As the

Panel majority observed, “Dr. Castro's investigation was as thorough as difficult circumstances

permitted.” Petition, Exh. 2, Award at 20.

     Attorney Castro traveled to Puerto Sucre, the port where GENCO OCEAN went to load the

cargo, to see Richard Antonio Medina Gonzalez, the official who signed the SENIAT’s discharge

order. Mr. Castro met there with Mr. Medina and with Eugenio Marcano, the owner of a

commercial agency named Carmelo Marcano C.A (Agencia Naviera y Aduanal), which assists




3
  Mr. Morgan explained that CEL lost a total of $806,049.00 due to the actions of the Venezuelan government. It lost
profits on the GENCO OCEAN shipment in the amount of $599,049.00 and had to pay $207,000 “to buy higher-
priced salt to meet obligations to its customers that were left uncovered when the shipment from Araya was blocked.”
ECF No. 11-2, Morgan decl. at ¶ 45. In addition, CEL’s inability to deliver the salt to Baltimore caused it to lose
credibility with a potential new customer, which Mr. Morgan said was “an incalculable loss.” Id. at ¶ 46. Dissenting
arbitrator Sheinbaum pointed out that, despite the Panel majority’s alleged reliance on “commercial equity” in
reaching its result, ECF No. 2, Award at 21, there was no “equity” in the Award since CEL had suffered major losses
in this transaction and, unless the Award is vacated, will have to bear Petitioner’s damages too. ECF No. 2, Dissent at
34, n. 23.

                                                          6
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 9 of 27




companies with the Customs process in Puerto Sucre. Mr. Castro learned that “SSP&G apparent-

ly hired Mr. Marcano to help with the exportation of the salt in this case.” Id. at ¶ 13.

    In his declaration, Mr. Castro described what he learned as follows:

    My meeting with these men lasted about an hour. Mr. Medina confirmed that the
    SENIAT was the government agency that took the decision to stop the exportation of
    the salt. According to Mr. Medina, the reason for the decision was because days before
    the ship loading was stopped, the Bolivarian National Intelligence Service (known as
    SEBIN) alerted him to be careful for ENASAL operations, after the Presidential
    Decree number 1190 (regarding banned exportation products) was enacted, out of a
    suspicion that ENASAL and its General Manager, Mr. Nestor Ramos, could be doing
    irregular exportations without authorization from PDVSA Industrial (ENASAL is a
    subsidiary of PDVSA Industrial, which is itself a subsidiary of PDVSA, our country’s
    state-owned oil and natural gas company). Mr. Medina said he was told that ENASAL
    was doing this by using intermediary companies that were not substantial and had only
    been established for the purposes of these export transactions.

Id. at ¶ 16. According to this explanation (which Pioneer never rebutted), ENASAL, the state-

owned company that sold the road salt to SSP&G for re-sale to CEL, was suspected of engaging

in illicit or prohibited activities – viz., “doing irregular exportations without authorization from

PDVSA Industrial,” ENASAL’s corporate parent. Id.

    Continuing, lawyer Castro explained that, when Mr. Medina asked Mr. Bolivar and Mr.

Morgado of SSP&G to produce documentation showing that their company was participating in

an authorized transaction, they could not do so. Id. at ¶¶ 17 - 18. “Finally,” Mr. Castro learned,

“Mr. Medina with the support of the SEBIN and the SENIAT’s Main Office in Caracas refused to

authorize the exportation and ordered the ship to unload the salt.” Id. at ¶ 18.

                          The Charter Party’s Force Majeure Clause

    The charter party contract between Petitioner and Respondent contained a Force Majeure

Clause which provided in relevant part as follows:

    Seller and Buyer shall be excused from the performance of any obligation hereunder
    when the cause of such non-performance is due to Force Majeure event or condition
    . . . . A Force Majeure event or condition shall be construed to include, without

                                                  7
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 10 of 27




     limitation, . . . [a] breach of contract by seller’s supplier and/or subcontractor, and any
     contingencies of like or different character beyond reasonable control of either party
     and interfering with production, supply, transportation or handling of the products
     covered herein, or restraint of princes, rulers or people; embargoes; . . . or withdrawal
     by the local authorities of any required export permit; or any other causes beyond the
     sellers with the buyers control what so ever; always provided that such events affect
     the parties or cargo; . . . or withdrawal by the local and government authorities of any
     required export permit; or any other causes beyond the sellers [control] or by
     compliance with any order or request of the United States government, or any officer,
     department, agency or committee thereof . . . .

ECF No. 1, Petition, Exh. 1 at 20-21 (pages 12-13 of the typed charter party rider).

     To summarize, the SENIAT, part of the Venezuelan government, refused to allow the salt to

be loaded on the GENCO OCEAN because it was being sold by ENASAL, another governmental

entity, at a time when the SEBIN, an investigative arm of the government, was concerned that

ENASAL’s General Manager may been engaged in a course of illicit conduct. As stated in the

Award, “ENASAL's General Manager Ramos was probably lining his pockets; SEBIN's

investigation was wide-ranging and not just into this one salt transaction.” ECF No. 1-2 at 25.

                                            The Arbitration Award

    The Award resulted from the fact that two of the three arbitrators (Messrs. Martowski and

Ring) incorrectly decided that the Force Majeure Clause did not exonerate CEL for its inability to

perform the charter party contract due to the Venezuelan government’s decision that prevented the

road salt from leaving the country. 4 The Panel majority exceeded its powers, in violation of 9

U.S.C. § 10(a)(4), by substituting its own definition of what constitutes Force Majeure for what

the parties themselves had agreed in Clause 52 of their contract. In addition, the majority acted in

manifest disregard of the law by ignoring the principle that contracting parties can reach their own

allocation of the risk of non-performance and are free to define force majeure in whatever manner


4
  The arbitrators unanimously concluded that “Clause 52 is applicable to the Parties' rights and obligations,” despite
its references to “Seller and Buyer” since it was “clear that both parties intended to include a force majeure clause in
their charter party as is customary in the [shipping] industry.” ECF No. 1-2, Award at 21.

                                                           8
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 11 of 27




they desire. The majority also acted in manifest disregard of the law by ignoring the time-honored,

legal definition of “restraint of princes.”

                                      Arbitrator Sheinbaum’s Dissent

     The Panel's Award was by no means unanimous as arbitrator Sheinbaum wrote a strenuous

and stinging dissent. Mr. Sheinbaum concluded that CEL was excused from performance of the

charter by several provisions in the Force Majeure Clause – i.e., “restraint of princes”; “withdrawal

by the local authorities of any required export permit”; “contingencies . . . beyond reasonable

control of either party and interfering with . . . supply, [ or] transportation . . . of the products

covered herein . . . ”; and, finally, “any other causes beyond the . . . [Charterer's] control what so

ever.” Id. at 34 (Dissent at 1). He found it ludicrous to believe that exportation of the salt was

prohibited by something as basic and curable as the alleged absence of an export permit. 5 Id. at

41, 51-54 (Dissent at 8, 18-21). Mr. Sheinbaum roundly rejected the majority’s position that the

SEBIN and SENIAT’s intervention with cargo loading should have somehow been “foreseeable”

to CEL, pointing out that foreseeability must be assessed when the contract was agreed. Id. at 36-

37, 59-60 (Dissent at 3-4, 26-27). There was absolutely no evidence before the Panel that, when

the charter party here was agreed on December 4, 2014, CEL could have possibly foreseen that

the Venezuelan government would have intervened as it did. Id. at 59-60 (Dissent at 26-27).

     Mr. Sheinbaum was especially critical of the majority’s unsupported view that, to be valid, a

Force Majeure situation must involve “broad global or national policies or interests.” Id. at 42

(Dissent at 9). Going further, he made the point that, even if this requirement were somehow valid,


5
  Unlike the majority, arbitrator Sheinbaum understood that “CEL has never offered or stated or taken the position
herein that the cause of the government's order(s) was ‘SSP&G's failure to provide export permits or authorization for
the shipment’.” ECF No. 1-2, Dissent at 7 (emphasis in original). Concluding that an export permit had undoubtedly
been in place for the shipment, he observed that CEL was exonerated if the SENIAT had withdrawn or voided the
permit since Clause 52 defines “withdrawal by the local authorities of any required export permit” as a Force Majeure
event. Id. at 2, 20-21. Finally, arbitrator Sheinbaum stressed that, since CEL’s purchase of the salt was done on Free
on Board (“FOB”) terms, SSP&G had the obligation to load the cargo on the vessel, not CEL. Id. at 18 n.9.

                                                          9
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 12 of 27




Venezuela’s interest in fighting corruption and preventing “irregular and unauthorized”

transactions involving governmental entities such as ENASAL easily satisfied the majority’s

supposed requirement. Id. at 45-46 (Dissent at 12-13). Mr. Sheinbaum explained that “[t]he

specific and individual acts of SEBIN in warning Medina/SENIAT, and of Medina and SENIAT,

in ordering the loading stoppage, ordering the discharge, and refusing to permit exportation of the

salt . . . were interferences and interventions of the government and restraints of princes under

Clause 52 and the law, and excused performance by CEL.” Id. at 41 (Dissent at 8). He also made

the point that, by ignoring this aspect of the contractually agreed Force Majeure Clause, the

majority had concluded that “‘restraint of princes’ is allegedly to be discarded or, in effect, deleted

from the Clause,” which, in the proper exercise of their power as arbitrators, they could not do. Id.

at 46 (Dissent at 13). 6

                                   The Report and Recommendation

        Magistrate Judge Aaron spent considerable time laying out the facts of the case and

describing what happened in the arbitration. See R&R at 2-18 (ECF No. 24). However, he only

spent one paragraph in stating what he viewed as the law that enables a party to obtain vacatur of

an award “where the arbitrators exceeded their powers.” 9 U.S.C. ¶ 10(a)(4). That single paragraph

reads as follows:

        Under the FAA, a district court may vacate an arbitration award “where the
        arbitrators exceeded their powers, or so imperfectly executed them that a mutual,
        final, and definite award upon the subject matter submitted was not made.” 9
        U.S.C. § 10(a)(4). The Second Circuit has “consistently accorded the narrowest
        of readings to the [FAA’s] authorization to vacate awards [pursuant to § 10(a)(4)],

6
  The Magistrate Judge dismissed arbitrator Sheinbaum’s detailed and persuasive dissent on the basis that he was a
party-appointed arbitrator. However, this summary rejection of an experienced maritime lawyer and arbitrator’s
arguments and conclusions was inappropriate. If the conclusions of a party-appointed arbitrator are entitled to no
weight, then one would expect a dissenting opinion in every arbitration because one party will always be the loser
and, according to the analysis in the R&R, the arbitrator appointed by that party should be expected to dissent.
However, a review of the published awards of the Society of Maritime Arbitrators, of which there are now well over
4,300, shows that that dissents are far from an everyday occurrence. See, generally, the awards of the Society of
Maritime Arbitrators found on Lexis and Westlaw.

                                                       10
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 13 of 27




        especially where that language has been invoked in the context of arbitrators’
        alleged failure to correctly decide a question which all concede to have been
        properly submitted in the first instance.” Westerbeke Corp. v. Daihatsu Motor
        Co., 304 F.3d 200, 220 (2d Cir. 2002) (quoting In re Andros Compania Maritima
        S.A., 579 F.2d 691, 703 (2d Cir. 1978)) (brackets in original). Thus, regardless of
        whether the arbitrators properly decided an issue, a court will not vacate an arbitral
        award under Section 10(a)(4) unless the petitioner can show that the arbitrators
        lacked the authority to reach that issue.

R&R at 19. Significantly, the R&R contains no citation of any authority in support of the last

proposition set forth above – i.e., that “a court will not vacate an arbitral award under Section

10(a)(4) unless the petitioner can show that the arbitrators lacked the authority to reach that issue.”

As will be seen, and with all due respect to the Magistrate Judge, that statement is not an accurate

exposition of the law governing motions to vacate arbitration awards on the ground that “the

arbitrators exceeded their powers.”

     In applying the law as he had stated it, the Magistrate Judge then concluded that “the Panel

majority acted within its authority in construing the Charter provisions and presented a colorable

justification for the outcome reached. See Rich [v. Spartis], 516 F.3d at 81.” R&R at 19.

     The Magistrate Judge did a better job of summarizing the law on manifest disregard but, for

reasons that will be explained below, proceeded to misapply that law.

                                               Legal Argument

                                                    POINT I

                THE MAGISTRATE JUDGE MISSTATED AND MISAPPLIED
               THE LAW ON ARBITRATORS EXCEEDING THEIR POWERS.

     The Magistrate Judge apparently misunderstood the thrust of CEL’s argument in favor of

vacatur under 9 U.S.C. § 10(a)(4). He seemed to believe CEL was arguing the majority arbitrators

“lacked the authority to reach” the issue that formed the basis of their Award. R&R at 19.7


7
 It is entirely possible that the Magistrate Judge was led astray by Petitioner’s overly narrow summary of the law on
vacatur applicable when arbitrators have “exceeded their powers.” CEL exposed Petitioner’s error on pages 2-5 of its

                                                         11
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 14 of 27




However, that was not the thrust – not the gravemen – of CEL’s argument, which was instead that

the Panel majority ignored what the parties had agreed in the charter party’s Force Majeure Clause

and applied their own “brand of industrial justice.” Stolt-Nielsen SA v. AnimalFeeds Int’l Corp.,

559 U.S. 662, 671 (2010). The full extent of CEL’s argument that the majority arbitrators

“exceeded their powers” is set forth in CEL’s Memorandum of Law in Support of Respondent’s

Motion to Vacate Arbitration Award, which is incorporated herein by reference. See, especially,

pages 16-22. ECF No. 10.

     The issue presented by the Motion to Vacate based on section 10(a)(4) is not whether the

arbitrators had the power to determine whether the contract’s Force Majeure Clause relieved CEL

of performance in light of the Venezuelan government’s refusal to allow the salt cargo to leave the

country. The issue was whether the Panel majority applied the clause, as written and as agreed by

the parties, or whether they applied their own idea of what should constitute Force Majeure, which

turned out to be something else entirely.

    The charter party’s Force Majeure Clause provided that the parties “shall be excused from the

performance of any obligation hereunder when the cause of such non-performance is due to [a]

Force Majeure event or condition.” ECF No. 1-1 at 20-21 (pages 12-13 of the rider). The clause

then defines Force Majeure to include, “without limitation,” these specifically enumerated events:

    1. [a] breach of contract by seller’s [i.e., CEL’s] supplier and/or subcontractor, and any
       contingencies of like or different character beyond [the] reasonable control of either
       party and interfering with production, supply, transportation or handling of the
       products covered herein;

    2. restraint of princes, rulers or people;

    3. withdrawal by the local and government authorities of any required export permit; and

    4. or any other causes beyond the sellers . . . control what so ever [sic].

Reply Memorandum of Law in Further Support of its Motion to Vacate Arbitration Award, ECF No. 21, which is
incorporated by this reference and to which the Court is respectfully referred.

                                                   12
      Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 15 of 27




Thus, the parties agreed, in their contract, that if performance by either one was prevented by any

of these events, the non-performance would be excused.

     It is beyond peradventure that SSP&G’s failure to load the road salt on the GENCO OCEAN

and do whatever was necessary to facilitate the cargo’s exportation from Venezuela was a breach

of the sales contract. As arbitrator Sheinbaum pointed out in his dissent, the contract by which

SSP&G agreed to sell the salt to CEL was on Free on Board (“FOB”) terms. ECF No. 1-2 at 51

(Dissent at 18 n.9). Thus, SSP&G had the obligation to load the cargo on the vessel, not CEL. 8

Specifically, the contract by which CEL was buying the salt from SSP&G provided as follows:

         Material to be delivered Free On Board (FOB). Seller to secure at Seller’s expense
         the material exportation and vessel loading.

ECF No. 11-3 at 13. Thus, SSP&G, the “supplier” to CEL was required to load the salt on the

GENCO OCEAN and it failed to do so, thereby breaching the sales contract, giving CEL a defense

under the Force Majeure Clause.

     Going further, SSP&G’s failure to arrange for the salt to be loaded on the vessel and exported

from Venezuela constituted “contingencies of like or different character beyond [the] reasonable

control of either party [i.e., CEL and Pioneer] and interfering with . . . supply, transportation or

handling of the products covered herein.” Is that not obvious? How could it be otherwise?

     The Force Majeure Clause also exonerated CEL from performing the charter party due to

“restraint of princes, rulers or people.” ECF No. 1-1 at 20 (page 12 of the rider). The law on what

constitutes “restraint of princes” is, as required by the Second Circuit, “well-defined, explicit, and


8
  As noted by this Court in Cedar Petrochemicals, Inc. v. Dongbu Hannong Chem. Co., No. 06 Civ. 3972, 2011 U.S.
Dist. LEXIS 110716 at *10-11 (S.D.N.Y. Sept. 28, 2011), “‘Free on Board’ means that the seller delivers when the
goods pass the ship’s rail at the named port of shipment. This means that the buyer has to bear all costs and risks of
loss or damage to the goods from that point” (emphasis added). In Standard Casing Co. v. California Casing Co., 233
N.Y. 413, 416 (1922), the Court explained that “[t]he general rule is that, upon a sale f.o.b. the point of shipment, title
passes from the seller at the moment of delivery to the carrier, and the subject of the sale is thereafter at the buyer's
risk” (emphasis added).

                                                            13
    Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 16 of 27




clearly applicable.” Porzig v. Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 139 (2d

Cir. 2007). In a Supplemental Memorandum requested by the Panel, CEL explained the law thusly:

       The most helpful and most complete explanation of “restraint of princes”
       Charterer has found appears in 1 Carver’s Carriage by Sea, 175 (13th ed. 1982),
       where the author wrote as follows:

          Restraints of princes, rulers, and peoples covers any forcible interference
          with the voyage or adventure at the hands of the constituted government,
          or ruling power of any country, whether done by it as an enemy of the state
          to which the ship belongs, or not. For example, orders of government
          prohibiting or restricting the exportation or landing of goods; quarantine
          regulations, embargoes, or restrictions on particular ships; blockades;
          confiscations of goods as contraband, and so forth. And the restraint may
          have been by acts which were not directed against the ship or goods; they
          may have been affected indirectly. (Emphasis added in second sentence.)

       The first sentence of the passage above was quoted with approval by the Second
       Circuit in Lekas & Drivas, Inc. v. Goulandris, 306 F.2d 426, 430 (2d Cir. 1962).

ECF No. 11-20, Heard decl,, Exh. O at 4 (emphasis added). See also, Tweedie Trading Co. v.

George D. Emery Co., 146 F. 618, 620 (S.D.N.Y. 1906)(“Restraints of princes, rulers, and peoples

covers . . . orders of government prohibiting or restricting the exportation or landing of goods”).

    The uncontradicted evidence before the Panel was the information set forth in attorney

Castro’s declaration that the SENIAT, an agency of the Venezuelan government, blocked

exportation of the salt because the SEBIN, another agency of the national government, was

concerned that ENASAL, yet another governmental entity, was engaging in what were described

as “unauthorized exportations,” using insubstantial intermediary companies. ECF No. 11-20,

Heard decl. at Exh. D, ¶ 16. If nothing else, the SENIAT’s action, prompted by the SEBIN’s

concern, constituted a “restraint of princes, rulers or people” and/or was a “cause beyond [CEL’s]

control.” This is so basic, so elementary, and so straightforward that it is difficult to comprehend

how the majority could have thought otherwise. The only way the majority arbitrators could escape

those conclusions was by exceeding their powers and that is clearly what they did.


                                                 14
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 17 of 27




    All the Panel had to do, in order to exercise its powers properly, was to determine whether the

Venezuelan government’s dramatic and unanticipated intervention to prevent the salt from leaving

the country on the GENCO OCEAN came within the scope of one of the agreed causes in the

Force Majeure Clause. But the majority arbitrators failed to do this. Instead, they created

conditions not found in the contract in order for either party to rely on the Clause. In doing so, the

majority clearly exceeded its powers, requiring that the Award be vacated.

         The majority stated that for a contractual party to prove entitlement to a force majeure

defense, it must prove the following elements:

       (i) that an event is covered by the particular Force Majeure Clause;
       (ii) the event’s nonperformance was beyond CEL’s control;
       (iii) CEL’s actions did not contribute to or cause the event;
       (iv) the event did not result from a breach of CEL’s obligations, and
       (v) the event could not reasonably have been avoided or mitigated.

ECF No. 1-2, Award at 22. The majority erroneously concluded that CEL did not prove these

elements.

    In rejecting the argument that the SENIAT’s shipment ban came within Clause 52, the

majority relied on these immaterial or erroneous conclusions:

   1. Mr. Morgan “was well aware of the inherent risks of doing business in Venezuela yet
      accepted them and took his chances in entering into CEL’s contract with SSP&G.” Id. at
      p. 26.

   2. “[C]ommercial good sense should have alerted Mr. Morgan to question whether this was a
      bona fide transaction at its outset and at the very least, confirm with ENASAL’s parent,
      PDVSA Industrial, that his deal [sic] was above board and authorized.” Id. at 27.

   3. Accepting a position argued by Petitioner, the majority agreed that “a governmental act
      and/or intervention” can only constitute a Force Majeure event if it “involve[s] broad global
      or national policies or interests.” According to the majority, Force Majeure does not
      encompass “governmental regulatory acts . . . in respect to some irregularity or failure to
      attend to a known requirement involving individual parties’ discreet commercial
      transactions.” Id.




                                                 15
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 18 of 27




    4. In a Force Majeure case, “the focus must not be on the [governmental] order itself, but
       rather on the cause of the underlying event or the reason for the intervention. Only if the
       underlying event or reason motivating the intervention qualifies as a force majeure will the
       performance be excused.” Id.

    5. The legal authorities which CEL cited to the Panel which upheld the defenses of restraint
       of princes, force majeure (vis major), government interference and/or frustration, were
       “distinguishable from the facts and circumstances” of this case “since they involved
       legitimately unforeseen and unavoidable occurrences and the enforcement of broad global
       or national policies during times of war or crises and/or in furtherance of public safety or
       welfare.” Id.

These “points” have nothing to do with the parties’ contractual agreement.

     With respect to “1” above, Clause 52 does not establish, as a condition precedent, that the

party seeking the clause’s protection lack any concerns about the risk of doing business in a

particular jurisdiction (and, looking at the five factors of a Force Majeure defense listed by the

majority, the lack of a generalized “awareness of the risk” is not present.) With respect to “2,”

Clause 52 also does not require that the parties have absolute, unbridled confidence in the

transaction they are undertaking or in all related transactions (such as CEL’s purchase of the salt

from SSP&G) in order to obtain the clause’s protection. 9

     The Panel majority created a surreal Catch-22 for CEL, essentially ruling that, since CEL had

concerns about doing business in Venezuela and tried to protect itself by including the Force

Majeure Clause in the charter party, CEL thereby deprived itself of the ability to rely on the clause.

That conclusion by the majority was completely contradictory and improperly denied CEL the

benefit of the contract.



9
  The majority’s after-the-fact advice that Mr. Morgan should have “confirm[ed] with ENASAL’s parent, PDVSA
Industrial, that his [sic] deal was above board and authorized” overlooks the fact that PDVSA was not involved in
the contract negotiations. Mr. Morgan and CEL were dealing with ENASAL and SSP&G. Dissenting arbitrator
Sheinbaum observed that the question the majority thought CEL should have asked PDVSA Industrial was a
“commercially unrealistic question.” ECF No. 2, Dissent at 28. (The undersigned, as CEL’s attorney, explained to
the Panel at oral argument on July 18, 2018 that “PDVSA Industrial did not control the salt. The salt mine was
ENASAL's operation. ENASAL was selling to SSP&G and they sold to CEL.” ECF No. 11-23 at 121:22-24).


                                                        16
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 19 of 27




     Looking at these two points another way, it makes perfect sense that anyone having concerns

about doing business in a certain country, or with certain contractual counterparts, would seek

protection by having a provision such as Clause 52 in a contract. 10 The majority exceeded its

powers by depriving CEL of contractually agreed protections.

     With respect to “3” above, Clause 52 does not provide or even suggest that “a governmental

act and/or intervention” can only constitute a Force Majeure event if it “involve[s] broad global or

national policies or interests.” What it says is that non-performance by either party is excused if

caused by “restraint of princes, rulers or people.” 11 Apparently, the majority concluded that what

the parties themselves had agreed was too broad and needed to be limited through the majority’s

addition of the “broad global or national policies or interests” proviso. In doing so, the majority

arbitrators exceeded their powers. Their job was to apply the contract’s terms to the dispute

between the parties, not to impermissibly re-write it.

     Likewise, there is no basis in Clause 52 for the majority’s conclusion (item “4” above) that

“the underlying event or reason motivating the [governmental] intervention [must also] qualif[y]

as a force majeure” event. Moreover, the creation of this additional condition has no basis in law.

Mr. Sheinbaum made this point quite strongly in his dissent where he wrote that a number of cases

had been cited to the Panel in which “the defendants were excused from performance under their

contracts by reason of the restraint of princes/governmental interference or governmental

intervention language of the contract . . . [where] the underlying events or reasons for the


10
  The Sales Agreement by which CEL agreed to purchase the road salt from SSP&G also included a Force Majeure
Clause. ECF No. 11-3 at 14-15.

11
  In this case, the governmental act – the SENIAT’s prevention of the salt from being exported to satisfy the SEBIN’s
concerns – did indeed involve a broad national policy and interest. Governments around the world clearly have an
interest in fighting graft and corruption, see, e.g., McCutcheon v. FEC, 572 U.S. 185, 227 (2010), and that is obviously
what the SEBIN was concerned about with respect to ENASAL’s “irregular” export transactions. In fact, the majority
understood this because it wrote that “ENASAL's General Manager Ramos was probably lining his pockets; SEBIN's
investigation was wide-ranging and not just into this one salt transaction.” ECF No. 1-2 at 26, Award at 25.

                                                          17
       Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 20 of 27




intervention did not qualify as a force majeure.” ECF No. 1-2 at 45, (Dissent at 12). He pointed

out that, “[i]n all three [of these] cases the focus was not on the cause, context or environment in

which the acts took place, but was on the acts of the government or government officers or agents.”

Id.

      The final point of the five listed above is simply wrong. A number of the judicial decisions

CEL cited to the Panel in which the defenses of restraint of princes or force majeure were allowed

did indeed involve situations that were foreseeable. For example, in M&Z Trading Corp. v. Hecny

Group, 41 Fed.Appx. 141 (9th Cir. 2002), where the court upheld a restraint of princes defense to

exonerate the defendant for governmental seizure of a cargo, it was clearly foreseeable that, if

contraband is found in a shipment during a Customs inspection, the cargo will be seized. In

Transatlantic Marine Claims Agency, Inc. v. M/V Ever Refine, No. 96 Civ. 9141, 1997 WL 603806

(S.D.N.Y. Sept. 30, 1997), and in Benjamin v. M.V. Balder Eems, 639 F.Supp. 1497 (S.D.N.Y.

1986), cargo was damaged when the containers in which the goods were being shipped were

subjected to Customs inspections. That too must be considered reasonably foreseeable. 12

      The majority revealed its true colors when it wrote the following:

         The basic purpose of a force majeure clause is to relieve a party from its
         contractual duties when its performance has been prevented by a force beyond
         its control or when the purpose of the contract has been frustrated. A very harsh
         result.




12
   The majority’s statement that CEL’s authorities were distinguishable from the instant situation because “they
involved . . . the enforcement of broad global or national policies during times of war or crises and/or in furtherance
of public safety or welfare” is also incorrect. Neither Reade v. Stoneybrook Realty, LLC, 63 A.D.3d 433 (1st Dept.
2009), nor Burnside 711, LLC v. Nassau Regional Off-Track Betting Corp., 67 A.D.3d 718 (2d Dept 2009), two of the
cases CEL cited to the Panel (see ECF No. 11-3 at 25-16, Heard decl. Exh. O at 23-24), involved “broad global or
national policies during times of war or crises.” In Reade, the appellate court concluded that a TRO issued by the
lower court that prevented a landlord from proceeding with construction necessary to deliver possession of certain
premises to the tenant constituted “governmental prohibition,” as that phrase was used in the force majeure clause of
a commercial lease, thus giving the landlord additional time to perform. In Burnside, the appellate court determined
that the amendment of a town ordinance to restrict the location of off-track betting parlors was “governmental action”
within the terms of the force majeure clause in the rider to a lease.

                                                          18
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 21 of 27




ECF No. 1-2, Award at 22 (emphasis added). Exoneration from non-performance upon the

occurrence of a defined Force Majeure event is not a “very harsh result” if, as here, that is what

the parties agreed in their contract. The Panel’s role was not to formulate its own subjective view

of the equities, or what the parties should have agreed, or to mollify the effects of what the Panel

might view as a harsh clause. As the Supreme Court made clear in Oxford Health Plans LLC v.

Sutter, 569 U.S. 564, 569 (2013), “if the arbitrator acts outside the scope of his contractually

delegated authority – issuing an award that simply reflects his own notions of economic justice

rather than drawing its essence from the contract – . . . a court [may] overturn his determination.” 13

                                                   POINT II

                   THE MAGISTRATE JUDGE FAILED TO APPRECIATE
                       THAT THE PANEL MAJORITY (a) ACTED IN
                       MANIFEST DISREGARD OF THE CONTRACT
                     AND OF THE LAW WHEN IT DISREGARDED THE
                   PARTIES INTENTIONS, AS SET FORTH IN CLAUSE 52,
                  AND (b) FAILED TO RECOGNIZE THAT THE ORDER BY
                    THE VENEZUELAN GOVERNMENT WAS A CLASSIC
                        EXAMPLE OF “RESTRAINT OF PRINCES.”

          In Porzig v. Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 139 (2d Cir. 2007),

the Second Circuit explained the concept of “manifest disregard of the law” as follows:

        [A] court may vacate an award if it exhibits a “manifest disregard of the law.”
        Goldman v. Architectural Iron Co., 306 F.3d 1214, 1216 (2d Cir. 2002) (quoting
        DiRussa [v. Dean Witter Reynolds, Inc.], 121 F.3d at 821). . . . An arbitral award
        may be vacated for manifest disregard only where a petitioner can demonstrate
        “both that (1) the arbitrators knew of a governing legal principle yet refused to
        apply it or ignored it altogether, and (2) the law ignored by the arbitrators was
        well-defined, explicit, and clearly applicable to the case.” Wallace [v. Buttar],
        378 F.3d at 189 (internal quotation marks omitted).

13
  Likewise, in Stolt-Nielsen S. A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 675 (2010), the Supreme Court said that
“the panel simply imposed its own conception of sound policy” when it ordered class proceedings. But “the task of an
arbitrator,” the Court stated, “is to interpret and enforce a contract, not to make public policy.” Id. at 672. In
“impos[ing] its own policy choice,” the panel in Stolt-Nielsen “thus exceeded its powers,” requiring vacatur of its
award. Id. at 677.


                                                        19
    Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 22 of 27




    In reality, there are two types of manifest disregard. One, as explained in Porzig, is manifest

disregard of the law. The other is “a notion of ‘manifest disregard’ to the terms of the agreement

analogous to that employed in the context of manifest disregard of the law.” Yusuf Ahmed

Alghanim & Sons v. Toys “R” Us, Inc., 126 F.3d 15, 25 (2d Cir. 1997). In Yusuf, the Court of

Appeals went on to say that “[w]e will overturn an award where the arbitrator merely ‘makes the

right noises – noises of contract interpretation –’ while ignoring the clear meaning of contract

terms. In re Marine Pollution Serv., Inc., 857 F.2d at 94.” Yusuf, 126 F.3d at 25. “[V]acatur for

manifest disregard of a commercial contract is appropriate only if the arbitral award contradicts an

express and unambiguous term of the contract or if the award so far departs from the terms of the

agreement that it is not even arguably derived from the contract.” Westerbeke Corp. v. Daihatsu

Motor Co., 304 F.3d 200, 222 (2d Cir. 2002).

    In the instant case, CEL explained to the Panel that, as a matter of law, the parties were entitled

to define Force Majeure in their contract and allocate the risk of non-performance as they saw fit.

In its very first submission to the arbitrators, CEL wrote the following:

       Why Owner [i.e., Petitioner] believes it can escape the effect of the charter’s
       agreed Force Majeure Clause is not clear. As explained in OWBR LLC v. Clear
       Channel Communications, Inc., 266 F.Supp.2d 1214, 1222 (D. Hawaii 2003), a
       Force Majeure Clause is a “‘contractual provision allocating the risk if
       performance becomes impossible or impracticable as a result of an event or
       effect that the parties could not have anticipated or controlled.’ Black’s Law
       Dictionary 657 (7th ed.1999).” See also, Harriscom Svenska, AB v. Harris
       Corp., 3 F.3d 575, 580 (2d Cir. 1993), where the Second Circuit wrote that “a
       force majeure clause in a contract excuses nonperformance when circumstances
       beyond the control of the parties prevent performance.”

       Such clauses are enforceable as a matter of law. This is so because “the parties
       [to a contract] may provide as they wish with regard to how risks are divided.”
       Four Points Shipping and Trading, Inc. v. Poloron Israel, L.P., 846 F.Supp.
       1184, 1188 (S.D.N.Y. 1994). See also, Matter of Westinghouse Elec. Corp.
       Uranium Contracts Litigation, 517 F.Supp. 440, 459 (E. D. Va. 1981)(in a Force
       Majeure Clause, “the parties may agree . . . to allocate the various risks between
       them as they see fit.”).


                                                 20
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 23 of 27




ECF No. 11-8, Heard decl., Exh. C at 10. 14

     The majority ignored these “well-defined, explicit, and clearly applicable” principles in

disregarding what the parties agreed constituted grounds for excused non-performance in Clause

52. As has been shown herein, the majority substituted its own view of what constitutes Force

Majeure, without regard to the fact that the parties whose contract empowered them to serve as

arbitrators had its own specific enumeration of what events would excuse non-performance. In

doing so, the majority acted in manifest disregard of the contract and in manifest disregard of the

law that enabled the parties to “provide as they wish with regard to how risks are divided.” Four

Points Shipping and Trading, Inc. v. Poloron Israel, L.P., 846 F.Supp. at 1188.

     In a further manifest disregard of the law, the majority also ignored “well-defined, explicit,

and clearly applicable” law on what constitutes “restraint of princes.” In Lekas & Drivas, Inc. v.

Goulandris, 306 F.2d 426, 430 (2d Cir. 1962), the Second Circuit explained that “‘[r]estraints of

princes, rulers, and peoples’ covers any forcible interference with the voyage or adventure at the

hands of the constituted government, or ruling power of any country, whether done by it as an

enemy of the State to which the ship belongs, or not.’ Carver's Carriage of Goods by Sea (10 ed.),

129.” In a Supplemental Memorandum requested by the arbitration Panel, CEL made the Panel

aware of the Second Circuit’s statement of the law in Lekas & Drivas, which quoted with approval

from the Tenth Edition of Carver's Carriage of Goods by Sea, a well-known maritime law treatise.

ECF No. CEL then quoted the next sentence from the same section in Carver, which explains that

“[r]estraints of princes, rulers, and peoples” includes “orders of government prohibiting or

restricting the exportation or landing of goods; quarantine regulations, embargoes, or restrictions


14
   CEL also cited to the arbitrators the case of Atlantic Richfield Co. v. ANR Pipeline Co., 768 S.W.2d 777, 781
(Tex. Ct. App. 1989)(emphasis added), in which a Texas state appellate court observed that “the parties were at
liberty to define force majeure in whatever manner they desired.” See Heard decl., Exh. O at 23.

                                                         21
    Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 24 of 27




on particular ships; blockades; confiscations of goods as contraband, and so forth.” 1 Carver’s

Carriage by Sea, 175 (13th ed. 1982)(emphasis added). ECF No. 11-20 at 6 (Heard decl, Exh. O

at 4). In addition, CEL quoted from and made the Panel aware of the ruling in Tweedie Trading

Co. v. George D. Emery Co., 146 F. 618, 620 (S.D.N.Y. 1906), where this Court also made it clear

that “[r]estraints of princes, rulers, and peoples covers . . . orders of government prohibiting or

restricting the exportation or landing of goods”).

    Here, of course, it is incontestable that the exportation of the shipment of road salt was

prohibited by an order of the Venezuelan government. This was a classic instance of “restraint of

princes,” as defined by “well-defined, explicit, and clearly applicable” law which CEL laid out for

the Panel. For the majority to simply ignore the clear law on this subject and conclude that an

“order[] of government prohibiting or restricting the exportation . . . of goods” was somehow not

a “restraint of princes” was to act in manifest disregard of the law, just as it exceeded its powers

in acting in manifest disregard of Clause 52 of the contract, further requiring vacatur of the Award.

    Skimming over CEL’s arguments, as recounted above, the Magistrate Judge wrote simply that

“CEL has not shown any relevant law that the Panel disregarded, let along manifestly disregarded.”

R&R at 22. That is incorrect. The Panel majority manifestly disregarded the law which provides

quite clearly that, in a Force Majeure Clause, “the parties may agree . . . to allocate the various

risks between them as they see fit.” Matter of Westinghouse Elec. Corp. Uranium Contracts

Litigation, 517 F.Supp. 440, 459 (E. D. Va. 1981)(emphasis added). Moreover, the majority’s

Award was in manifest disregard of the parties’ agreement because “the arbitral award contradicts

. . . express and unambiguous term[s] of the contract,” as prohibited by law. Westerbeke Corp. v.

Daihatsu Motor Co., 304 F.3d 200, 222 (2d Cir. 2002); see also, Yusuf Ahmed Alghanim & Sons

v. Toys “R” Us, Inc., 126 F.3d 15. Finally, the majority manifestly disregarded the law that defines



                                                 22
    Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 25 of 27




“restraint of princes, rulers and peoples” as specifically including “orders of government

prohibiting or restricting the exportation or landing of goods.” See, e.g., Tweedie Trading Co. v.

George D. Emery Co., 146 F. at 620.

    The Magistrate Judge thought “[t]he Panel majority applied the correct law regarding force

majeure,” adding that “force majeure clauses do not protect against risks that are contemplated at

the time of contract. See Rand-Whitney Containerboard L.P. v. Town of Montville, No. 96-CV-

00413 (HBF), 2005 U.S. Dist. LEXIS 22796, *9 (D. Ct. 2005).” R&R at 22. However, that

statement in the Report and Recommendation is incorrect because it is overly broad. In Rand-

Whitney, the Connecticut Department of Environmental Protection (“DEP”) denied the Town of

Montville’s application for a permit to segregate Rand-Whitney’s waste stream. The Town argued

the denial of its application excused further performance of its contract with Rand-Whitney under

the terms of the force majeure clause. Plaintiff Rand-Whitney argued the clause was inapplicable

because “[s]ince the moment the Supply Agreement was signed . . . both parties were aware of the

need for permits.” Rand-Whitney Containerboard at *5. In addition, “under the terms of the

contract, [the Town of Montville] took on the responsibility to obtain all necessary permits,

including future permits from the DEP.” Id. at *3. The Court concluded a defense based on the

force majeure clause was unavailable because allowing the defense would render void another

provision in the contract by which the Town had specifically agreed it “shall obtain all permits

necessary to construct the Project and to operate the Pipelines and the Pre-Treatment Facility and

shall ensure that the Project is constructed and operated in compliance with all Environmental

Laws and Permits.” Id. at *10-11.

       Thus, in Rand-Whitney, the defendant town knew before it agreed to the contract that it had

the obligation of obtaining permits from the DEP and, in the contract, it specifically undertook the



                                                23
     Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 26 of 27




burden of doing so. That specific requirement obviously prevented the town from relying on more

general provisions in the force majeure clause. Here, on the other hand, both parties had a

generalized knowledge, before agreeing to the charter party contract, that Venezuela could be a

troublesome jurisdiction. On or about November 19, 2014, less than a month before the parties

agreed on the contract at issue, Assuranceforeningen Skuld, Pioneer’s third-party liability insurer,

advised Pioneer and its other assureds that “Venezuela has . . . undergone a period of political and

social upheaval in recent years which have affected imports, exports as well as the general

conditions for making a port of call in this country.” 15 ECF No. 11-7 at 128.

     In the declaration he submitted to the Panel, CEL’s president and CEO Mr. Morgan testified

as follows:

        CEL had insisted that the Force Majeure Clause be included in the charter to cover
        situations such as this, in case they arose. The same clause can be found in each
        of the charters we entered into for lifting road salt out of Venezuela. The political
        situation there was simply too unpredictable for anyone such as CEL to bear the
        risk of a change in the Government’s attitude. There had to be a provision in the
        charter protecting CEL against developments such as occurred in this case. The
        shipowner agreed to the clause and I think they should be bound by it.

ECF No. 11-2, Morgan decl. at ¶ 39. Like Pioneer, CEL had a generalized apprehension about

what might happen in Venezuela but there was no evidence before the Panel that CEL was

specifically concerned that the Venezuelan government might intervene to prevent exportation of

the salt because of a concern that ENASAL’s General Manager was corrupt. Indeed, the real reason

for the government’s action was not determined until attorney Castro conducted his investigation

in 2016. ECF No. 11-11 at 23. What the Magistrate Judge and the Panel majority fail to explain is

how CEL could have foreseen in 2014 something it did not learn until two years later. Thus, CEL

is left with the situation where, because it was generally concerned about doing business in


15
   There was no evidence before the Panel that Pioneer shared this information with CEL. See Award at ECF No. 1-
2. Presumably, Pioneer, like CEL, felt protected by the Force Majeure Clause in the charter party contract.

                                                       24
    Case 1:19-cv-02938-GHW-SDA Document 25 Filed 12/26/19 Page 27 of 27




Venezuela and decided to protect itself by including a Force Majeure Clause in the charter party

contract, it cannot rely on that clause because, in fact, it was concerned about doing business in

Venezuela. This bizarre situation has been brought about because the Panel majority “exceeded its

powers,” within the meaning of 9 U.S.C. § 10(a)(4), and because it manifestly disregarded “express

and unambiguous term[s] of the contract,” Westerbeke, 304 F.3d at 222, and because it manifestly

disregarded the law on what constitutes “restraint of princes.” The Report and Recommendation

failed to appreciate these fatal flaws in the Award and should be rejected by the District Judge,

who should now grant CEL’s Motion to Vacate the Award.

                                        CONCLUSION

         FOR THE REASONS SET FORTH HEREIN, THIS HONORABLE
        COURT SHOULD REJECT THE MAGISTRATE JUDGE’S REPORT
       AND RECOMMENDATION, GRANT CEL’S MOTION TO VACATE THE
       ARBITRATION AWARD AND DISMISS THE PETITION TO CONFIRM.

                                             Respectfully submitted,

                                             LENNON, MURPHY & PHILLIPS LLC
                                             Attorneys for Respondent
                                             Chemical Equipment Labs, Inc.


                                             By: s/   Keith W. Heard___
                                                      kwh@lmplaw.net
                                             The GrayBar Building
                                             420 Lexington Avenue, Suite 300
                                             New York, New York 10170
                                             (212) 490-6050




                                               25
